Citation Nr: 1101419	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  09-14 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1976 to July 1980, 
during peacetime.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a July 2008 rating decision of the Department of Veterans 
Affairs (VA), St. Petersburg, Florida, Regional Office (RO), 
which denied service connection for bilateral hearing loss and 
tinnitus.  The Veteran disagreed with such decision and 
subsequently perfected an appeal.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss 
and tinnitus, which he maintains are related to his active duty 
service.  Although the Board regrets the delay, further 
development is necessary prior to analyzing the claims on the 
merits.

Service connection will be granted for disability resulting from 
injury or disease incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection generally requires credible and competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In cases where a hearing loss disability is claimed, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the above frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
In this case, the record shows that there is a current bilateral 
hearing loss disability, as reflected in a January 2008 Audiology 
Consult from the Pensacola VA Outpatient Clinic (containing 
speech recognition scores of less than 94 percent bilaterally).  
With regard to the Veteran's claim for service connection for 
tinnitus, although he has not been diagnosed with tinnitus by a 
medical professional, in Charles v. Principi, 16 Vet. App. 370 
(2007), the Court held that tinnitus is readily observable by 
laypersons and does not require medical expertise to establish 
its existence.  As such, the Veteran himself is capable of 
diagnosing tinnitus and by claiming service connection for such 
disorder, a current disability of tinnitus is established.  

Further, the Veteran claims he was exposed to loud noise, 
including ship engine noise, while serving as a hull technician 
on the USS Cleveland, and his service treatment records (STRs) 
reveal that he served abroad the USS Cleveland.  See January 2008 
"Statement in Support of Claim," VA Form 21-4138 (Claim); 
February 2008 "Statement in Support of Claim," VA Form 21-4138.  
His DD-214 shows that his military occupational specialty was a 
hull technician (HT-0000).  Although the Veteran's STRs are 
negative for documented in-service noise exposure and/or evidence 
of any hearing loss and/or tinnitus in-service, the Board finds 
the Veteran's statements regarding in-service noise exposure, 
including ship engine noise, while serving as a hull technician 
consistent and credible with such service.    

The Veteran contends that his current bilateral hearing loss and 
tinnitus disabilities are related to his service.  He also 
reports that he had hearing problems and tinnitus symptomatology 
of ringing and buzzing in his ears during service and since 
service.  He further reports that in-service he did not have the 
benefit of hearing protection but had the benefit of hearing 
protection in his civilian employment.  See April 2009 "Appeal 
to the Board of Veterans Appeals," VA Form 9; March 2008 VA 
Audio Examination Report.  Review of the record reveals a 
negative medical opinion regarding a link between the Veteran's 
hearing loss and tinnitus disabilities and his service.  See 
March 2008 VA Audio Examination Report.  However, in forming an 
opinion as to the etiology of the Veteran's hearing loss and 
tinnitus disabilities, the examiner relied on the lack of in-
service complaints, treatment, and/or diagnoses of any hearing 
loss and/or tinnitus and did not acknowledge the Veteran's 
credible statements of in-service noise exposure without the use 
of noise protection coupled with his credible statements of 
continuity of his hearing loss and tinnitus problems in-service 
and since service; thus, the examiner failed to provide a 
complete rationale for the negative nexus opinion.  Therefore, 
the Board finds such examination inadequate to decide the claim.  

Based on the foregoing, a new VA exam is necessary to ascertain 
whether the Veteran's bilateral hearing loss and tinnitus 
disabilities are related to his service.  The fulfillment of the 
duty to assist requires a thorough and contemporaneous medical 
examination that considers prior medical examinations and 
treatment in order to conduct a complete evaluation of the 
Veteran's claim.  38 C.F.R. § 4.2 (2010).  Where further 
evidence, or clarification of the evidence, is needed for proper 
appellate decision-making, a remand to the RO is required.  38 
C.F.R. 
§ 19.9(a)(1) (2010).

Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claim remaining on appeal 
and to afford full procedural due process, the case is REMANDED 
for the following action:

1.  The Veteran should be provided a VA 
examination regarding the nature and 
etiology of his bilateral hearing loss and 
tinnitus disabilities.  All indicated 
tests and studies, to include audiological 
testing, should be accomplished and the 
findings then reported in detail.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or 
greater) that any current bilateral 
hearing loss disability is related to 
the Veteran's service, specifically his 
credible statements of in-service ship 
engine and other noise exposure while 
serving as a hull technician aboard the 
USS Cleveland.  
The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or greater) that any current tinnitus 
disability is related to the Veteran's 
service, specifically his credible 
statements of in-service ship engine and 
other noise exposure while serving as a 
hull technician aboard the USS Cleveland.  

A complete rationale should be provided 
for any opinion.  The claims folder should 
be made available to the examiner for 
review.  The entire claims file must be 
reviewed by the examiner in conjunction 
with examination and the report should 
state that such review has been 
accomplished.

2.  Upon completion of the above-requested 
development, the RO should readjudicate 
the Veteran's service connection claims 
for bilateral hearing loss and tinnitus, 
taking into account any newly obtained 
evidence.  If the service connection 
claims remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case as to 
the issues remaining on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.          

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due process 
considerations.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 failure to cooperate by not 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


